Citation Nr: 0014825	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for discoid lupus 
erythematosus.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of rectal fistulectomy.

3.  Entitlement to a compensable evaluation for right knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1981, from January 1982 to January 1985, and from September 
1990 to February 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The veteran appeared at a hearing before a hearing officer at 
the RO in June 1998.  At this hearing the veteran withdrew 
her claims for service connection for temporomandibular joint 
syndrome, for service connection for snow blindness, and for 
a compensable rating for bilateral fibrocystic breast 
disease.

In December 1999 the RO received two lay statements from the 
veteran's representative along with a waiver of RO review.  
Accordingly, the December 1999 lay statements have been 
considered in the Board's decision.

The veteran's claims for a compensable evaluation for a right 
knee disability and for a rating in excess of 10 percent for 
residuals of rectal fistulectomy are the subject of a remand 
section of this decision.


FINDING OF FACT

The veteran's claim for service connection for discoid lupus 
erythematosus is not plausible.



CONCLUSION OF LAW

The claim for service connection for discoid lupus 
erythematosus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran claims that she is entitled to service connection 
for discoid lupus erythematosus.  At her June 1998 hearing 
before a hearing officer she testified that she first 
developed her skin condition in 1991, while still in service.  
She stated that at that time she had a raised spot on her 
nose, which later turned into a depression.  The veteran 
reported that she self treated her skin disability until 
1993.  

The veteran's service medical records reveal that she had a 
rash on her face in November 1984.  The rash was not 
identified nor was it again shown on any of the service 
medical records.  None of the service medical records, 
including the February 1992 discharge examination report, 
make any reference to discoid lupus erythematosus.

Private medical records reveal that the veteran was treated 
for lesions on her nose and right cheek in December 1993.  
These lesions were originally thought to be squamous cell 
carcinoma, but were later determined to be discoid lupus 
erythematosus.  Private medical records dated subsequent to 
December 1993 show continued treatment for discoid lupus 
erythematosus.  An October 1994 private record indicates that 
the veteran's medical history, taken from pathology reports, 
a conversation with a treating physician, and the veteran, 
reflects that she first developed lesions on her nose and 
face 16 months previously.

A May 1995 letter from James C. Speiser, M.D., indicates that 
laboratory studies suggested that the veteran had discoid 
lupus and not systemic lupus.

An undated photograph was received from the veteran in July 
1997.  The photograph was of the veteran's face and it 
reveals an indentation on the tip of her nose.  Also received 
in July 1997 was a statement from [redacted].  Ms. [redacted] 
stated that she had been in practical nursing school in the 
Army with the veteran in 1991 and 1992.  Ms. [redacted] reported 
that she remembered seeing a raised area on the veteran's 
nose at that time.

Two lay statements were received from the veteran's 
representative in December 1999.  One was from a fellow 
service comrade and one was from the veteran's mother.  The 
fellow veteran stated that he remembered the veteran having 
blotches on her nose and cheeks from 1979 to 1982.  The 
veteran's mother stated that she visited the veteran in 1982 
and 1983 and at that time the veteran had blotches on her 
right cheek and nose.

The Board notes that the medical evidence of record clearly 
shows that the veteran has discoid lupus erythematosus and 
not systemic lupus erythematosus.  While systemic lupus 
erythematosus is one of the diseases for which presumptive 
service connection is provided, discoid lupus erythematosus 
is not.  38 C.F.R. § 3.309 (1999).  Accordingly, the veteran 
is not entitled to the presumptive conditions of 38 C.F.R. 
§ 3.307 (1999).

The veteran has testified that she has had skin lesions on 
her face since service.  Reported lay person observations, by 
people with whom she was in service, and by her mother, 
support the veteran's assertion.  While the veteran and the 
reporting lay persons are competent to establish their 
observations, they are not competent to provide a medial 
diagnosis, or an opinion as to etiology.  Significantly, 
there is no medical evidence of record that any skin lesions 
the veteran experienced during service are related to the 
veteran's current discoid lupus erythematosus.  The Board 
notes that both private and VA medical records confirm that 
the veteran has experienced discoid lupus erythematosus since 
December 1993.  None of the physicians, VA or private, have 
indicated that there is any connection between the veteran's 
current discoid lupus erythematosus disability and the 
veteran's service.  The Board further notes that in October 
1994 the veteran gave a 16-month history of a skin condition.  
This indicates that the onset of the veteran's skin 
disability was in June 1993, more than a year after discharge 
from service.  Since the medical evidence of record does not 
establish that the veteran experienced discoid lupus 
erythematosus during service and since there is no medical 
evidence that the veteran's current discoid lupus 
erythematosus is related to service, the veteran has not 
submitted evidence that her claim for service connection for 
discoid lupus erythematosus is plausible, and hence, well 
grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Entitlement to service connection for discoid lupus 
erythematosus is denied.


REMAND

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Once a veteran has 
presented a well-grounded claim, the VA has a duty to assist 
her in developing facts that are pertinent to the claim.  38 
U.S.C.A. § 5107(a).

The veteran seeks an evaluation in excess of 10 percent for 
residuals of rectal fistulectomy and she seeks a compensable 
evaluation for right knee patellofemoral syndrome.  The 
veteran last received a VA examination for rating purposes of 
these disabilities in August 1995.  At the June 1998 RO 
hearing the veteran testified that both her right knee and 
rectal disabilities had increased in severity since the 
August 1995 VA examinations.  Accordingly, contemporary VA 
examinations of the veteran's service-connected disabilities 
are necessary in order to determine the current nature and 
extent of her disabilities for rating purposes.
 
In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluation of her 
right knee and rectal disabilities since 
May 1995.  The RO should contact all 
identified providers, to include 
appropriate VA medical center(s), and 
request copies of all of the veteran's 
treatment records, which are not 
currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  When the above actions have been 
accomplished, the RO should make 
arrangements for the veteran to be 
scheduled for appropriate VA examinations 
to determine the nature and extent of the 
veteran's right knee and rectal 
disabilities.  The veteran's claims file 
should be made available to the examiners 
and reviewed prior to each examination of 
the veteran.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The orthopedic examiner should comment on 
the extent of any right knee 
incoordination, weakened movement and 
excess fatigability on use.  The 
orthopedic physician should be requested 
to identify any objective evidence of 
right knee pain and all functional loss 
due to pain.  This examiner should 
specifically indicate the right knee 
range of motion performed without pain 
and the right knee range of motion 
accompanied by pain.  This examiner 
should also express an opinion concerning 
whether there would be additional limits 
on right knee functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
rationale for all opinions expressed 
should be explained.  

3.  After the above actions have been 
accomplished the RO should readjudicate 
the veteran's right knee disability and 
rectal disability claims.  In 
readjudicating the right knee claim, the 
RO should consider application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999). 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



